Citation Nr: 1821704	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing (SAH). 

2.  Entitlement to special home adaptation (SHA). 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder and, if so, whether the claim should be allowed.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the right and left hip and, if so, whether the claims should be allowed.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	Brendan Garcia, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) in May 2013.  In April 2016, they also testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). Written transcripts of these hearings are of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

A June 2016 Board decision denied service connection for a traumatic brain injury (TBI) as secondary to service-connected status post (SP) total right knee replacement with history of arthritis and chondromalacia patella, and denied entitlement to a total rating based on hospitalization.  The issues of entitlement to SAH and to SHA were remanded because there was a question as to a claim for a TDIU rating.  

The June 2016 Board remand noted that the Veteran testified at his 2016 hearing that his bathroom door had since been widened under the HISA (Home Improvements and Structural Alterations) program with VA's Rehabilitation and Prosthetic Services.  However, the Board further noted that the requirements for specially adaptive housing or a special home adaptation differ significantly from those required for a HISA grant because 38 C.F.R. § 3.809 provided that for a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. §§ 2101(a)(2)(A)(i) or 2101A(a) certain criteria had to be met.  

Also, in June 2016 the Board noted that 38 C.F.R. § 3.809A provided that a certificate of eligibility for assistance in acquiring necessary special home adaptations, or, on or after October 28, 1986, for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.C.A. § 2102(b) or 2101A(a), may be issued to a veteran who served after April 20, 1898, if the veteran (a) is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a), and (b) is entitled to compensation under Chapter 11 of Title 38, United States Code, for a disability if certain criteria are met.  

The Veteran currently does not meet the criteria for entitlement to SAH or SHA as the threshold requirements have not been met.  He does not have service connected disability rated as permanent and total.  He is service-connected for status post (SP) right knee replacement (rated as 60 percent disabling), adjustment disorder associated with service connected status post right knee replacement (rated as 30 percent disabling), and left knee strain with degenerative arthritis (rated as 10 percent disabling), for a combined disability evaluation of 80 percent.

After the June 2016 Board remand, a July 2016 rating decision denied service connection for diabetic related stage 3 chronic kidney disease (claimed as renal disease/failure), of which the Veteran was notified by RO letter of July 7, 2016.  However, no Notice of Disagreement (NOD) was filed within one year of that notification which would have initiated an appeal and, thus, that decision is final. 

A supplemental statement of the case (SSOC) was issued in April 2017 as to the claims for SAH and SHA because of receipt of additional VA medical records. 

The Veteran was notified by RO letter of September 5, 2017 of an August 30, 2017 rating decision which (a) denied a TDIU rating; (b) denied reopening of a claim for service connection for a back disorder (as secondary to service-connected disorders of the knees) because new and material evidence had not been submitted; and (c) denied service connection for disorders of the left and right hips (claimed as a bilateral hip condition) because new and material evidence had not been submitted. 

In October 2017 an NOD, executed by the Veteran's attorney, was received as to the adjudications in the August 2017 rating decision and in which a review was elected by a Decision Review Officer (DRO).

The Board remanded this case in January 2018 for the issuance of an SOC as to the issues of (a) whether new and material evidence has been received to reopen a claim for service connection for a back disorder and, if so, whether the claim should be allowed; (b) whether new and material evidence has been received to reopen a claim for service connection for a disorder of the right and left hip and, if so, whether the claims should be allowed; and (c) entitlement to a TDIU rating.  

The January 2018 Board remand noted that any possible grant of service connection, following reopening, for a back disorder or a disorder of either or both hips, could impact the claim for a TDIU rating which, in turn, could impact the claims for SAH and SHA.  Thus, adjudication of the claims for SAH and SHA had to be deferred pending adjudication by a DRO of the claims for a TDIU rating and whether new and material evidence has been received to reopen claims for service connection for a back disorder, and a disorder of the right and left hip and, if so, whether those claims should be allowed.  

Thereafter, an SOC was issued on March 5, 2018 as to reopening of claims for service connection for a back disorder, and a disorder of the right and left hip, and a TDIU rating.  That SOC noted that the Veteran had been provided notice of the rating action being appealed on September 5, 2017.  The SOC notified the Veteran and his attorney that they had one year from that notification to file a Substantive Appeal, VA Form 9 or equivalent, or 60 days from the March 5, 2018 SOC in order to perfect an appeal as to those claims.  See 38 C.F.R. §§ 20.200, 20.302(b)(1) (2017).  

As yet, no VA Form 9 or equivalent has been filed.  Nevertheless, the time limit for perfecting an appeal has not expired.  Thus, the Board will again defer disposition of the Veteran's claims for SHA and SAH until either a timely appeal has been perfected or, alternatively, the time for perfection of an appeal has expired as to reopening of claims for service connection for a back disorder, and a disorder of the right and left hip, and a TDIU rating.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (providing that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the Veteran and his attorney are provided sufficient time within which to perfect appeals as to the issues of:  

(a)  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder and, if so, whether the claim should be allowed.  

(b)  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the right and left hip and, if so, whether the claims should be allowed.  

(c) Entitlement to a TDIU rating.  

The Veteran and his attorney are hereby notified that if a timely Substantive Appeal, VA Form 9 or equivalent, is not filed within one year following the September 5, 2017 notification of the August 30, 2017, rating decision those issues will not have been perfected for appellate consideration by the Board.  

2.  In either event (i.e., if the appeals as to one or more of the above cited issues are or are not perfected) if additional relevant evidence has been added, the Veteran's claims of entitlement to SAH and SHA should be readjudicated based on the entirety of the evidence.  If those claims remain denied, the Veteran and his attorney should be issued an SSOC.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

